******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
   GORDON GEIGER ET AL. v. FRANCIS CAREY
                (AC 38080)
                   Lavine, Beach and West, Js.
   Argued December 7, 2016—officially released January 31, 2017

   (Appeal from Superior Court, judicial district of
               Litchfield, J. Moore.)
  Gordon Geiger, self-represented, the appellant
(named plaintiff).
  James P. Steck, for the appellee (defendant).
                           Opinion

   PER CURIAM. The plaintiffs, Gordon Geiger and Eliz-
abeth Geiger, brought this action against the defendant,
Francis Carey, their next door neighbor, seeking money
damages, punitive damages, and an order requiring the
defendant to remove a fence. The complaint sounded in
three counts: (1) trespass; (2) violation of Connecticut’s
tree cutting statute, pursuant to General Statutes § 52-
560; and (3) malicious erection of a structure, pursuant
to General Statutes § 52-570. The defendant brought a
counterclaim against the plaintiffs seeking injunctive
relief, monetary damages, punitive damages, and an
order of quiet title to the land under the fence and
airspace above the fence. The counterclaim sounded
in seven counts: (1) private nuisance; (2 through 4)
trespass;1 (5) quiet title; (6) intentional infliction of emo-
tional distress; and (7) negligent infliction of emo-
tional distress.
   On February 25, 2015, following a trial, the court
rendered judgment by way of a memorandum of deci-
sion. As for the plaintiffs’ complaint, the court rendered
judgment in favor of the defendant and against the
plaintiffs on counts one and two, and in favor of the
plaintiffs and against the defendant on count three. The
court ordered the defendant to remove one section
of his fence and enjoined him from erecting another
structure in its place. As for the defendant’s counter-
claim, the court rendered judgment in favor of Elizabeth
Geiger and against the defendant on all counts; in favor
of Gordon Geiger and against the defendant on counts
one, six, and seven; and in favor of the defendant and
against Gordon Geiger on counts two, three, four, and
five. The court enjoined Gordon Geiger from stopping
or loitering on the right-of-way that he shares with the
defendant, and further enjoined him from placing barri-
ers, barricades, or items on the right-of-way. The court
ordered Gordon Geiger to remove a tree platform and
enjoined him from erecting another structure in its
place. The court further awarded the defendant dam-
ages in the amount of $400.
   The self-represented plaintiff, Gordon Geiger, claims
on appeal that the court erred in: (1) awarding the
defendant $400 for the damage to the trees; (2)
restricting the plaintiff’s use of the right-of-way; (3)
accepting the defendant’s land survey as evidence; (4)
allowing the defendant to retain the majority of his
fence; and (5) barring count one of his complaint based
on a statute of limitations defense.
   We have examined the record on appeal and consid-
ered the briefs and the arguments of the parties, and
conclude that the judgment of the trial court should be
affirmed. Because the trial court thoroughly addressed
the arguments raised in this appeal, we adopt its well
reasoned decision as a proper statement of the facts
and the applicable law on the issues. See Geiger v.
Carey, 170 Conn. App. 462,      A.3d    (2015) (appen-
dix). Any further discussion by this court would serve
no useful purpose. See, e.g., Woodruff v. Hemingway,
297 Conn. 317, 321, 2 A.3d 857 (2010).
      The judgment is affirmed.
  1
    The defendant alleges in count two that Gordon Geiger continuously
blocked the defendant’s ‘‘ability to pass and repass’’ over a shared right-of-
way. The defendant alleges in count three that Gordon Geiger obstructed
the defendant’s access to his property by placing ‘‘debris, fill, boulders and
snow at the entrance’’ of the driveway. The defendant further alleges in this
count that Gordon Geiger ‘‘dumped snow’’ on top of the defendant’s trees,
killing them. The defendant alleges in count four that the plaintiffs’ ‘‘tree
house/ tree platform’’ encroached on the defendant’s property.